Citation Nr: 1802695	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  17-42 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a neurological disorder, to include neurobehavioral effects, Alzheimer's disease, and dementia, due to water contamination at Camp Lejeune.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1957 to June 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for Alzheimer's type dementia.  The RO recharacterized the issue as Alzheimer's type dementia, to include neurobehavioral effects, due to exposure to contaminated water at Camp Lejeune.  

The Board has recharacterized the claim, to include all neurological disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

Finally, the Board notes that after the AOJ's last adjudication of the claim and prior to certification of the appeal to the Board, additional evidence has been associated with the record, but has not been considered by the RO in conjunction with the current appeal.  However, as the appeal is being remanded, the Veteran is not prejudiced by the Board reviewing such evidence for the purpose of a remand, and a waiver is not necessary.  Cf. 38 C.F.R. §§ 19.31, 19.37 (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012) .

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was misdiagnosed with Alzheimer's disease and that he currently suffers from a neurobehavioral disorder, to include symptoms of inability to speak, yet vaguely comprehensive, and loss of muscle control to his extremities, due to his service in Camp Lejeune.  Notably, February 2017 and July 2017 medical letters indicate the Veteran suffers from a neurobehavioral disorder/degenerative process.  Military personnel records confirm the Veteran was in Camp Lejeune for periods from 1957 to 1960. 

The National Academy of Sciences' National Research Council (NRC) and the Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  Based on analyses of scientific studies involving the relevant chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis has found that no diseases fell into the categories of sufficient evidence  of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases included neurobehavioral effects.  See 38 U.S.C. § 1710 (e)(1)(F)(xiv); see also 38 C.F.R. § 17.400. 

However, neurobehavioral effects is not a condition entitled to presumptive service connection based upon the Veteran's in-service exposure to contaminants in the water supply at Camp Lejeune under 38 C.F.R. § 3.309(f).  Nevertheless, even if a claimant is not entitled to a regulatory presumption of service connection for a given disability, the claim must be reviewed to determine whether service connection can be established on a direct basis.  Cf. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

Under the VCAA, VA must provide an examination when there is competent evidence of persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding that symptoms of a disability may be associated with service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, in light of the above, the RO should arrange to provide the Veteran with a VA examination addressing the etiology of the Veteran's neurological disorder, based on review of the entire record-from a qualified VA physician.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. 79.  

As the matter is being remanded, updated VA treatment records should also be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.

2.  Arrange for the Veteran to be examined by a VA physician with the appropriate expertise to render an opinion as to the likelihood that the Veteran's neurological disorder, to include neurobehavioral effects, Alzheimer's disease, and dementia, is attributable to his exposure to contaminated water while stationed at Camp Lejeune. The RO should comply with all procedural requirements set forth in M21-1 "Live Manual" pertaining to examinations requested in Camp Lejeune Contaminated Water cases.

The physician should review the Veteran's claims folder as well as any information provided by the RO relating to exposure to contaminated water at Camp Lejeune.

The physician should examine the Veteran and conduct any necessary testing.  The physician should also elicit from the Veteran any information not available through a review of the claims folder that may be relevant to rendering the requested nexus opinion.

The physician should then indicate all diagnosed neurological conditions, to include neurobehavioral effects, Alzheimer's disease, and dementia, and provide an opinion as to whether it is at least as likely as not that the any diagnosed neurological disorder, is related to exposure to contaminated drinking water at Camp Lejeune.  

In offering the opinion, the examiner should acknowledge and discuss that VA recognizes some relationship between neurobehavioral effects and the toxins present at Camp Lejeune, at least for treatment purposes.  The examiner should also address the April 2017 and July 2017 medical letters, which indicate that the Veteran suffers from neurobehavioral effects, as opposed to the diagnosis of Alzheimer's disease, and address the lay statements and articles, one of which that indicates Alzheimer's disease can be misdiagnosed, submitted by the Veteran.

A complete rationale for the opinion that includes reference to lay and medical evidence contained in the claims folder, and to the medical principles relied upon in forming the opinion, must be provided.  The physician's opinion should include a discussion of any potential risk factors for the Veteran's development of neurobehavioral effects and/or any neurological condition, as well as a discussion of the Veteran's specific exposures, to include route of exposure, length of exposure, and level of exposure, if known.

3.  After completing the above and any other development deemed necessary, readjudicate the claim.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeal


Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

